UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 99-6236



In Re: LEOPOLD F. LAMONT,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CR-96-101-V)


Submitted:   July 20, 1999              Decided:   September 24, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Leopold F. Lamont, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leopold F. Lamont filed this petition for a writ of mandamus

seeking to have this court direct the district court to act on his

motion for transcripts at government expense.   The district court

has recently acted on this motion.   Accordingly, while we grant

leave to proceed in forma pauperis, we deny the mandamus petition

as moot.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2